314 S.W.3d 390 (2010)
Charlie SEALS, Appellant,
v.
CL SMITH COMPANY and Division of Employment Security, Respondents.
No. ED 94186.
Missouri Court of Appeals, Eastern District, Division One.
June 22, 2010.
Charlie Seals, St. Louis, MO, pro se.
Ninion Riley, Division of Employment Security, Jefferson City, MO, for respondents.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A BAKER, J.

ORDER
PER CURIAM.
Charlie Seals ("Employee") appeals pro se from the Labor and Industrial Relations Commission's ("Commission") decision finding that he was disqualified for unemployment compensation benefits. On appeal, Employee contends that the Commission erred in finding that he left work voluntarily without good cause.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
*391 We affirm the judgment pursuant to Rule 84.16(b).